Schmidt v Wikiert (2014 NY Slip Op 08822)





Schmidt v Wikiert


2014 NY Slip Op 08822


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-11438
 (Index No. 10625/08)

[*1]Michael Schmidt, respondent, 
vZbigniew Wikiert, et al., defendants, Lois M. Rosenblatt, as Public Administrator for the estate of Leon Krzewina, appellant.


Renfroe & Quinn, Forest Hills, N.Y. (John E. Quinn of counsel), for appellant.
Levine & Gilbert, New York, N.Y. (Harvey A. Levine and Richard A. Gilbert of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Lois M. Rosenblatt, as Public Administrator for the estate of Leon Krzewina, appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (McDonald, J.), entered September 10, 2013, as, upon reargument, adhered to an original determination dated March 14, 2013, denying her motion for summary judgment dismissing the complaint insofar as asserted against her.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Upon reargument, the Supreme Court properly adhered to its original determination denying the motion of the defendant Lois M. Rosenblatt, as Public Administrator for the estate of Leon Krzewina (hereinafter the appellant), for summary judgment dismissing the complaint insofar as asserted against her. The appellant failed to establish her prima facie entitlement to judgment as a matter of law (see Lipco Elec. Corp. v ASG Consulting Corp., 117 AD3d 688, 689; Rahman v Smith, 40 AD3d 613; Wheeler v Citizens Telecom. Co. of N.Y., Inc., 18 AD3d 1002, 1005; cf. Kosturek v Kosturek, 107 AD3d 762, 763). Accordingly, we need not review the sufficiency of the plaintiff's opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853).
MASTRO, J.P., ROMAN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court